Tuck, J.,
delivered the opinion of this court:
The account of Martha Young, the appellant’s testatrix, on which this controversy arose, was proved on the 4th of December 1848, and afterwards passed by the orphans court. There are endorsed on the claim a payment of §400, on the 1st of December 1848, and another of §600, on the 1st of January 1849. The affidavit is not strictly in form, but this objection is obviated by its having been passed by the orphans court. Owens vs. Collinson, 3 G. J., 25. This case also shows, that claims of executors and administrators, stand on the same footing with those presented by other creditors of deceased persons.
According to the evidence the property, for the rents of which claim was made, was delivered up by Notley Young, in January 1843; so that the statute was in motion, as to the whole claim, from that time, (if not before as to parts of it,) unless as was contended in argument, his relation to the property was such as to exclude this defence, or the claimant was a minor; as to which, however, we are not informed by the record.
Martha Young the appellant’s testatrix, became administratrix of Notley Young in 1847, and died in the summer of 1849, having, as we have said, proved her account and had it passed by the orphans court. At what time the claim was filed in chancery does not appear; but we find it referred to, “as per account filed in the cause,” by the appellant in his account as executor of Martha Young, exhibited in chancery on the 20th of November 1849; and it was noticed and acted upon by the auditor in October 1850. On the 16th of *247November of that, year, it was objected to, as not proved, and on the plea of limitations. The appeal is taken from an order ratifying the account of the auditor, by which the claim was rejected as to the personal estate.
, That a part payment by an administrator will take a case without the operation of the statute, as against the administrator d. b. n., was settled by this court, in the case of Quynn vs. Carroll's Adm’r., (Ante, 197.) The only difference between the cases is, that here the administratrix was the creditor, and instead of receiving a part payment from another person, as administratrix she retained one thousand dollars, in two sums, as credits on her account. But we do not perceive how this can affect the application of the principle. The claims of administrators are placed on equal footing with others of the same nature; act of 1798, ch. 101, sub-ch. 8, sec. 19. 3 Gill & Johns., 25. They may retain for them when proved and passed; and are not required to plead limitations to the claims of others, if believed to be just; sub-ch. 9, sec. 9. Besides, how is the statute to be avoided, where the estate cannot be closed before it would bar the administrator’s claim? He cannot sue himself. This was decided in State use of Stevenson, vs. Reigart, 1 Gill, 1, where a suit was instituted on an administrator’s bond, to recover the amount of a judgment obtained against the administrators. One of the administrators was a creditor of the deceased, and the question was, whether, in that action, she and her co-obligors in the bond, could set up that claim, as an unpaid debt of the deceased, and thereby reduce the amount which, it was conceded, the plaintiff would otherwise bo entitled to recover. One of the objections to her claim was, that it was barred by limitations, (see plaintiff’s 19th prayer, page 23,) to which the Court of Appeals said, (page 32:) ;iThe prayer was properly rejected. Mrs. Stevenson being one of the persona] representatives of her husband, could institute no suit against herself, at law; the act of limitations, therefore, did not apply to the case, and created no bar to the recovery of her claim.” VYc consider this an adjudication, that so long as the creditor is administrator, the statute can have no effect upon the demand. To this extent, such cases are exceptions to the *248doctrine, that when the act begins to run against a claim nothing arrests its operation. A different construction would place the administrator in a worse predicament than other creditors, when the law declares that he shall' stand on equal footing with them.

Order reversed and cause remanded.